PER CURIAM.
Appeal dismissed and stay order recalled. The matter is not appealable to this court. The trial judge’s ruling on the exception of no cause of action is not a final judgment and does not determine the merits of the case in whole or in part. There is no allegation of fact showing that the interlocutory judgment will cause irreparable injury. Accordingly, the case is not one in which a law has been declared unconstitutional by a final judgment or by an interlocutory judgment that may cause irreparable injury. La.Const. art. V, § 5(D); La.C.C.P. art. 2083; Everett v. Goldman, 359 So.2d 1256 (La. 1978); Derouen v. Kolb, 397 So.2d 791 (La. 1981); Cf. Burmaster v. Gravity Drainage District No. 2, 366 So.2d 1381 (La. 1978).
The case is remanded for further proceedings.